Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         23-JUN-2020
                                                         01:43 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

     CHARLES VITALE, NINA VITALE, Individually and in their
Representative Capacities and on Behalf of a Class of All Persons
                 Similarly Situated, Petitioners,

                                 vs.

 THE HONORABLE DEAN E. OCHIAI, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge,

                                 and

 D.R. HORTON, INC.; D.R. HORTON-SCHULER HOMES, LLC, Respondents.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                      (CIV. NO. 15-1-1347-07)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners Charles and Nina
Vitales’ petition for writ of mandamus, the documents attached
thereto and submitted in support thereof, and the record, it
appears that petitioners fail to demonstrate that they have a
clear and indisputable right to the requested relief, that they
lack alternative means to seek relief, and that the respondent
judge committed a flagrant and manifest abuse of discretion or
exceeded his jurisdiction in considering the motion for leave to
file a third amended complaint.   Petitioners, therefore, are not
entitled to the requested extraordinary writ.   See Kema v.
Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action; where a court
has discretion to act, mandamus will not lie to interfere with or
control the exercise of that discretion, even when the judge has
acted erroneously, unless the judge has exceeded his or her
jurisdiction, has committed a flagrant and manifest abuse of
discretion, or has refused to act on a subject properly before
the court under circumstances in which he or she has a legal duty
to act); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,
580 P.2d 58, 62 (1978) (a writ of mandamus is not intended to
supersede the legal discretionary authority of the trial courts,
cure a mere legal error, or serve as a legal remedy in lieu of
normal appellate procedure).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus is denied.
          DATED: Honolulu, Hawai#i, June 23, 2020.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson



                                  2